Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Applicant’s election without traverse of apparatus claims 11-18 and 21-28 in the reply filed 10/2/2019 is noted. Claims 19-20 are withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 USC 103(a) as being unpatentable over Kurita et al. US 2003/0164790 in view of Stoner et al. US 2002/0044276, and further in view of Ishiguro et al. US 6157018.
 
     As to claim 28, Kurita teaches an imaging device (abstract) comprising:
a first set of microwave sensors ([0010], see fig.1:1,2; and fig.6: 21, 25; also c.f. [0035]),

 a reflector configured to reflect the electromagnetic radiation (fig.1: 6a, 6b; also see [0025]) that can be picked up by the first microwave sensor or the set of microwave sensors; 
Kurita does not expressly teach “wherein the reflector is mounted to be movable in the detection zone of each sensor so as to move said detection zone by movement of the reflector and wherein the reflector is mounted in a cylinder that is transparent to the EM radiation that can be picked up by the microwave sensors.”
However, please N.B., the “reflector” is not a moving target but a reflector allowing the detection zone of the microwave sensors to be defined, wherein the detection zone comprises the reference emitter. Therefore, the concept is in how the detection zone is formed. In Stoner et al. US 2002/0044276 (esp. c.f. [0035, 0044-0047] and fig.1:44, fig.4: 204, 214), requirement to periodically change the directions of the detecting and transmitting antennas are indicated. Further, Stoner teaches cylinder mount that is transparent to EM radiation picked up by microwave sensors (reflector 214 in fig.4 is mounted in a cylinder comprising of the shaft 218 and motor 220 that is transparent to radiation, see fig.4).
It would be obvious to modify Kurita by implementing the changes of directions of the antenna to define the detection zone as taught by Stoner for the benefit of using movable reflector to create a detection zone as taught by Stoner. The claimed limitation is therefore merely one of the alternatives and well known to those skilled in the art for achieving, periodically, changes in the direction of transmitting and detecting antennas that are mentioned in Stoner paragraph 0035.

However, Ishiguro teaches (esp. c.f. fig. 3 and abstract) the concept of a reflective means in a rotationally symmetrical element to improve quality of measurements. 
It would be obvious to modify Kurita and Stoner by modulating the cylinder as a rotative cylinder as taught by Ishiguro for the benefit of improving the quality of the measurements as taught by Ishiguro. 


Allowable Subject Matter
Claims 11-18, 21-27, 29 are allowed.

Response to remarks
Applicant’s remarks filed 9/23/20 are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. 
References related to recited claims but unused in the rejection: Please N.B., the concept of the reflector moving the detection zone of each microwave sensor over each of the reference emitters is also taught by at least fig.1-3 of Chen et al. US 2012/0085909, figs.1-2 of Vaidya US 2004/0149907, and figs.1-4 of Takeda et al. US 2010/0104193.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646